Opinion issued June 3, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00588-CV
                            ———————————
           IN RE COMMITMENT OF JOHN PALMER, Appellant



                    On Appeal from the 183rd District Court
                            Harris County, Texas
                        Trial Court Case No. 1584989


                          MEMORANDUM OPINION

      Appellant John Palmer was charged with the felony offense of retaliation.

On June 30, 2020, after determining that appellant was incompetent to stand trial,

the trial court issued an “Order of Initial Commitment” ordering appellant

committed to and confined to a mental health facility or residential care facility for

a period not to exceed 120 days pursuant to Subchapter D, Article 46B.073 of the
Texas Code of Criminal Procedure. On July 22, 2020, Appellant filed a notice of

appeal challenging the trial court’s order of temporary commitment.

      The legislature has not provided a mechanism for appeals, interlocutory or

otherwise, from a Subchapter D temporary commitment order. Queen v. State, 212

S.W.3d 619, 622 (Tex. App.—Austin 2006, no pet.) (dismissing interlocutory

appeal holding appellate court lacked jurisdiction over appeal from Article

46B.073 temporary commitment to mental health facility); Johnson v. Hays

County Dist. Attorney’s Office, No. 03-16-00293-CV, 2016 WL 3391441, at *1

(Tex. App.—Austin June 17, 2016, no pet.) (mem. op.) (same). We thus lack

jurisdiction over this appeal.

      We dismiss the appeal for lack of jurisdiction. TEX. R. APP. P. 42.1(a)(1),

43.2(f). We dismiss all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Countiss, Rivas-Molloy, and Guerra.




                                        2